Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 8-10 in the reply filed on 09/28/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kepler et al. (US 2017/0309878).
Regarding claim 1, Kepler teaches a battery pack tab cooling system comprising: a pouch cell 2 comprising a first tab and a second tab 21, and a tab enclosure, formed between venting mechanism and top of container (Fig. 4) configured to contain a cooling material, or venting mechanism 53 and potting layer 3 with air pockets (P25-28) wherein at least one of the first tab and the second tab extend from the pouch cell into the tab enclosure and are in contact with the cooling material (P24-29. Fig. 2.4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. (US 2005/0174092) in view of Zhamu et al. (US 2021/0376409).
Regarding claim 1, Dougherty teaches a battery pack tab cooling system comprising: a cell comprising a first tab and a second tab, or terminals (P8), and a tab enclosure, cover or channels paired with a cover configured to contain a cooling material (P53.63.100; Fig. 17), wherein at least one of the first tab and the second tab, or terminals extend from the cell into the tab enclosure and are in contact with the cooling material (P100; Fig. 17-19.41). Dougherty teaches using any type of lithium cell within the pack (P50.73-75). 
	Dougherty is silent in teaching the cell can be a pouch cell; however, Zhamu, in a similar field of endeavor related to battery pack cooling, appreciates using a liquid cooling system for pouch cells (P5). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a pouch cell in the battery tab cooling system of Dougherty because one of ordinary skill in the art would have been capable of applying this known method of enhancement, or cooling taught by Dougherty, to a "base" device, or a pouch cell, in the prior art and the results would have been predictable to one of ordinary skill in the art, to cool a battery (MPEP 2143, Exemplary Rationale C). The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Furthermore, one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable.
 	Regarding claim 2, modified Dougherty teaches the cooling material provides a single-phase cooling (P63-i.e. air/oils) of at least one of the first tab and the second tab (P100; Fig. 17). 
Regarding claim 3, modified Dougherty teaches the cooling material comprising a liquid, or a fluid such as a liquid (P63) submerging at least one of the first tab and the second tab, or having fluid flow across the terminals (P100; Fig. 17-19.24). 
Regarding claim 4, modified Dougherty teaches the tab enclosure comprises at least one of plastic and metal (P51-55.63), the tab enclosure enclosing at least one of the first tab and the second tab (P63.125; Fig.17.31.40-41). 
	Regarding claim 8, modified Dougherty teaches the cooling material is a fluid that passes across the terminals (P63). 
	Modified Dougherty is silent in teaching the tab enclosure comprises an input port and an output port for filling the tab enclosure with cooling material; however, Zhamu teaches using an inlet and outlet port for filling a tab enclosure with cooling material, to have a fluid pass across an end of a battery for enhanced efficiency transporting heat out of a system (P5.19.54). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application for the tab enclosure of modified Dougherty to have an input port and an output port for filling the tab enclosure with cooling material, as taught by Zhamu to improve the cooling efficiency of the system. 
	Regarding claim 9, modified Dougherty teaches a current collector, or member configured to collect current between the cell and the tab enclosure (P79; Fig. 13). 
	Regarding claim 10, modified Dougherty teaches a tab alignment plate, or cover configured to hold the terminals in place, between the cell and the tab enclosure (P53-54; Fig. 23). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda Rosenbaum/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729